DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks/Arguments
This Office Action is in response to the communications for the present US application number 17/025,172 last filed on April 06th, 2021.
Claims 1-11 were not amended, remain pending, and have been examined again, directed to methods and systems providing synchronization of data in a distributed system using microservice architecture in servers, store controllers, terminals and related articles of manufacture.

Upon further review of the latest claim amendments along with the applicant’s representative’s response, the examiner reviewed the applied references and respectfully disagrees.
With respect to the 35 U.S.C. § 102 rejection, using Tejomurtula (“Tej”), and using independent claim 1 for example, the applicant’s representative argued that under BRI 1) microservices data or microservices architecture was not considered and/or not found and 2) that a durable message bus was not clearly found and taught in the applied Tej reference.
In response, the representative’s arguments about BRI, while the claims are interpreted in light of the specification, it does not mean limitations (or specific scenarios or examples) from the specification are to be read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, the examiner reviewed the filed Specifications and considered what would be considered “microservices data” with a “microservices architecture.”  The examiner or one of ordinary skill in the art concluded that the term(s) in question describes a distributed service oriented architecture system that may also deal with cloud computing/services and it is rather subjective on what scale each individual component or (small) microservice is operating at.  As far as interpretations under broadest reasonable interpretations, the examiner would contend that one of ordinary skill does not have to specifically find the term “microservices” in a reference to qualify, when there are other appropriate synonyms to consider here, like a “distributed” network of components that can handle various tasks.  In this case, the claimed language dealt with exporting and importing some (“small”) piece of data within this overall “microservice” (or distributed) system/architecture, that may be operated on or is affected by some “endpoint” within this overall “distributed” system of components that can handle “microservices”.  The term “changeplan” appears to be also argued/emphasized, and this was interpreted as some schema or template or record that deals with the update(s) to the data.
 Regarding the first “providing” limitation that was argued, the examiner referenced steps or elements 102 and 106 from Figure 1, because it describes how a server (amongst a distributed system of multiple servers, which would mean this overall “system” as a whole can be considered as operating in a microservice architecture manner as well when looking focusing on a small piece, the single server) is responding and providing by exporting a portion of requested data (which can be interpreted as a small piece of data or microservice data), the rest of the data is asynchronously.
Regarding the “transmitting” limitation that was argued about transmitting a message on a durable message bus, it is not specifically clear what the representative meant or was emphasizing here, with a “durable message bus 205” and the corresponding specification paragraph used the same language with the bolded and emphasized text.  Under BRI, a durable message bus would suggest a physical communication bus channel or basic circuitry.  The  examiner had referenced element or step 116 (or corresponding ¶ [0028]), where the server send a notification that the request has been completed.  The examiner would contend that in this distributed architecture with at least this server and the storage system/database, the data/packets being communicated would inevitably or inherently require some physical or durable communication buses or channels, which is basic circuitry, as the data or notification message is being communicated.  And by the time the client is notified, then that would mean system had already completed the transfer or update and then the system can continue with the subsequent import process/request.
The other independent claim 11 was similarly argued following claim 1 and thus were similarly rejected under the same rationale.
The remaining dependent claims were not specifically argued at this time.
Applicant's arguments were considered but they were not found persuasive.  See the following claim rejections for further clarifications with added emphasis on the points previously disclosed.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2013/0339490 A1 to Tejomurtula et al. (referred to hereafter as “Tej”).

As to claim 1, Tej discloses a method of synchronizing data across an enterprise system including enterprise servers on an enterprise level and including store locations at a store level including edge devices operatively coupled to the enterprise servers, the method comprising: 
providing a changeplan that specifies updated data for microservice data operating within the enterprise system on an endpoint that utilizes the microservice in a microservice architecture to perform operations at a store location (Tej discloses of an overall system with a server (amongst a plurality - ¶ 45) that can provide or disseminate (updated or latest) data, tracked within a record, to a client or an endpoint in the network, in response to a/their request, (e.g., Tej: Figure 1, steps 102, 106 and later step 118 completes the request).  To further elaborate, the overall system as a whole has received and is responding to a specific request regarding a specific requested data element, and is updating the record.  Another interpretation of “microservice” in a “microservice architecture” under BRI would be a distributed system, wherein a single and smaller component (i.e., a server database) within the overall system is involved with handling this user transaction regarding some updated data related to a specific endpoint within the whole system); 
executing the changeplan to initiate an export from an enterprise server that operates the microservice at the enterprise level to create an updated state for the microservice data on the endpoint (The system can create an export record of what is being done/sent to client(s), e.g., Tej: Figure 1, step 108 onwards); 
replicating the updated state for the microservice data at the enterprise server to provide an export updated state for the microservice data on the endpoint (The system provides an iterative process and so whatever data record are updated, gets reflected in the stored records e.g., TeJ: Figure 1, steps 112 and 114); 
storing the export updated state for the microservice data in an export table at the enterprise level (processing and storing within a database, e.g., Tej: Figure 1, steps 112 and 114 and Figure 2, 210); 
transmitting a message on a durable message bus from the enterprise level to the store level indicating that the export is complete (e.g., Tej: Figure 1, step 116 and corresponding ¶ [0028] describes how the server would send a notification message that the task is complete, which would inevitably mean data that is communicated on one or more physical or durable communication bus or channels, at a basic circuitry level); 
initiating an import process at a store server responsive to receiving the message on the durable message bus (e.g., Tej: Figure 1, step 118, server export is the same as client importing); and 
retrieving the export updated state for the microservice data from the export table (e.g., Tej: Figure 1, step 118 and Figure 2, 210, the exported data is sent/retrieved/obtained from the database storage).

As to claim 2, Tej further discloses the method of Claim 1 wherein providing the changeplan further comprises: 
providing a first changeplan that specifies first updated data for microservice data operating within the enterprise system on a first endpoint that utilizes the microservice in the microservice architecture to perform operations (The steps outlined in claim 1 are directed to a first client endpoint and thus the server is providing the latest updated data to a first client endpoint in response to that client’s request and/or for that client to act upon); and 
providing a second changeplan that specifies second updated data for microservice data operating within the enterprise system on a second endpoint that utilizes the microservice in the microservice architecture to perform operations (Tej discloses of the system as being multi-tenant and thus is able to accommodate other client endpoints such as a second client endpoint, which can perform similar steps to the first client endpoint, e.g., Tej: ¶ [0007]).

As to claim 3, Tej further discloses the method of Claim 2 wherein the first changeplan defines the first updated data for the microservice data relative to a production version of the microservice data and the second changeplan defines the second updated data for the microservice data relative to the production version (Following after claims 1 and 2, the first and second changeplans are independent of each other.  In other words, what the system can perform for a first client endpoint can be replicated for a second.  And in each instance, the server is providing the latest updated version of the dataset (or “changeplan”) in response the respective clients’ requests, e.g., Tej: ¶ [0007] on multiple tenants).

As to claim 4, Tej further discloses the method of Claim 3 wherein the first updated data is different than the second updated data (Following the previous claims, once again, the first and second changeplans or data are treated as separate and independent as Tej discloses of being able to handle multiple tenants, e.g., Tej: ¶ [0007]).

As to claim 11, see the similar corresponding rejection of claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0339490 A1 to Tejomurtula in view of U.S. Patent Publication No. 2019/0294604 A1 to Martinez et al. (referred to hereafter as “Martinez”).

As to claim 5, Tej further discloses the method of Claim 2 wherein the first changeplan defines the first updated data for the microservice data relative to a production version of the microservice data and the second changeplan defines the second updated data for the microservice data relative to the first updated data (Following claims 1 and 2, in this variation, the second client endpoint is now interpreted as receiving an updated version of the dataset that the first endpoint was interested in, which is still plausible as the server system can treat each request independently as its servicing multiple tenants and it would just be interpreted as the server running the same or similar request for the second client endpoint.  Tej discloses briefly in a scenario that different client users may have different privileges and thus those in a lower hierarchy may not have the same access or functionality.  From this, while it’s not explicitly described, it is plausible and possible for a higher level admin user to request or act upon the same dataset as that of a lower user (e.g., Tej: ¶¶ [0007] and [0038]).
Martinez further reinforces this concept as Martinez more expressly discloses of a system/server providing a different second user with updated data on a same dataset.  Martinez discloses of applying different instructions, in accordance with different clients, on the same dataset/schema, which results in different schemas, per client.  Martinez further discloses of a cascading effect wherein a second client can act upon some (updated) data/schema after a first client (e.g., Martinez: ¶ [0101], [0152-153], [0193], and Figures 4 and 6).
Based upon Martinez’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, to combine and incorporate Martinez’s teachings with the various possibilities of working on one or more datasets/schemas, altogether within Tej’s overall system and teachings.  One of ordinary skill in the art would have been motivated to do so because these examples with the variations illustrate several benefits, such as working with partial, delta updates instead of full updates would lead to saving on resources, bandwidth, and latency for example, (e.g., Martinez: ¶¶ [0138-143])).

As to claim 6, Tej in view of Martinez further discloses the method of Claim 5 wherein executing the changeplan further comprises: 
executing the first changeplan to initiate an export from the enterprise server that operates the microservice at the enterprise level to create a first updated state for the microservice data on the endpoint relative to a production version of the microservice data (Following after claims 1, 2, and 5 on this branch, this limitation is simply interpreted as the positive recitation of claim 5 in carrying out what was defined, which Tej in view of Martinez’s teachings are already doing); and then 
executing the second changeplan to initiate an export from the enterprise server that operates the microservice at the enterprise level to create a second updated state for the microservice data on the endpoint relative to the first updated data (Similarly, Tej in view of Martinez’s teachings would teach and/or suggest of the server which can act upon the dataset/schema after a first client and provide an updated version to a second client).
See the previously stated reasons for combining and incorporating Martinez’s teachings within Tej’s overall system and teachings.

As to claim 7, Tej in view of Martinez further discloses the method of Claim 1 wherein executing the changeplan further comprises: 
executing the changeplan to initiate the export from the enterprise server that operates the microservice at the enterprise level to create a delta updated state for the microservice data on the endpoint, wherein the delta updated state comprises less than a full state updated state for the microservice data on the endpoint and includes additions to and deletions from the microservice data relative to a production version of the microservice data (While Tej does not expressly disclose of delta updates to a dataset, Martinez more expressly of a server can handle partial delta updates.  This ability could be easily incorporated within Tej’s overall system and teachings, as it would save in terms of resources spent while processing requests, e.g., Martinez: abstract, ¶¶ [0109] and [0138-143]).
See the previously stated reasons for combining and incorporating Martinez’s teachings within Tej’s overall system and teachings.

As to claim 8, Tej in view of Martinez further discloses the method of Claim 7 wherein executing the changeplan further comprises: 
executing the changeplan to initiate the export from the enterprise server that operates the microservice at the enterprise level to create a full updated state for the microservice data on the endpoint, wherein the full updated state and the delta updated state are maintained in the export table (Tej does consider partial delta updates and therefore all updates acted upon the dataset would be considered full updates.  Additionally, Martinez does disclose of full updates, and therefore, both versions of partial or full updates to any datasets would be available and stored within a database when incorporated, e.g., Martinez: ¶¶ [0012-14], [0033] and Tej: ¶ [0033]).
See the previously stated reasons for combining and incorporating Martinez’s teachings within Tej’s overall system and teachings.

As to claim 9, Tej in view of Martinez further discloses the method of Claim 8 wherein retrieving the export comprises retrieving a full export updated state or a delta export updated state for the microservice data from the export table (data, whether it’s partial or full, would be stored within a database like 210, e.g., Tej: Figure 2).
See the previously stated reasons for combining and incorporating Martinez’s teachings within Tej’s overall system and teachings.

As to claim 10, Tej in view of Martinez further discloses the method of Claim 1 wherein initiating the import process at the store server further comprises: 
receiving a request for the export updated state for the microservice data on the endpoint at the enterprise server (see below for interpretations on both limitations); and 
generating a delta updated state for the microservice data on the endpoint responsive to the request if a size of a full updated state is greater than a delta updated state, wherein the delta updated state comprises less than a full state updated state for the microservice data on the endpoint and includes additions to and deletions from the microservice data relative to a production version of the microservice data (Tej in view of Martinez’s teachings more expressly discloses of how a server can respond to multiple clients’ requests involving partial or full datasets from one or more other clients, but of course the delta or partial update would be smaller and easily to handle than a full update as Martinez lays out comparisons as well, e.g., Martinez: ¶¶ [0014]).
See the previously stated reasons for combining and incorporating Martinez’s teachings within Tej’s overall system and teachings.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiang Yu whose telephone number is (571)270-5695. The examiner can normally be reached M-F 9:30-3:00 (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.Y/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455